UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

JOSEPH TRAPP, )
Plaintiff, i
v. 3 Civil Action No. 14-2194 (RCL)
ERIC H. HOLDER, JR., 3
Defendant. i
MEMORANDUM OPINION

Plaintiff “renounce[s] all allegiance and ﬁdelity to the United States.” Compl. at 3. For
relief he asks the court “to allow [him] to renounce [his] United States citizenship and [to be]
deport[ed.]” Id. This matter is before the Court on Defendant’s Motion to Dismiss [ECF No.
20].

On July 17, 2015, the Court issued an Order advising plaintiff of his obligations under the
Federal Rules of Civil Procedure and the local rules of this Court to respond to the motion.
Speciﬁcally, the Court warned plaintiff that, if he failed to ﬁle an opposition to the motion by
August 25, 2015, the Court would treat the motion as conceded. Upon notice of the plaintiff’s
new address [ECF Nos. 22—23], the Court issued an Order [ECF No. 24] directing defendant to
send a copy of his motion to plaintiff at the new address by September 11, 2015, and extending

plaintiff’s opposition deadline to October 13, 2015. Defendant complied with the Order [ECF
No. 25], and the Court subsequently extended plaintiff” s opposition deadline to November 30,

2015. To date, plaintiff neither has ﬁled an opposition to defendant’s motion nor has requested

more time to do so. Mail sent to plaintiff’s new address has not been returned by the United
States Postal Service.

The Court, therefore, will grant defendant’s motion as conceded and dismiss this case.
See Fox v. Am. Airlines, Inc, 389 F.3d 1291, 1295 (DC. Cir. 2004); LCVR 7(b). An Order is

issued separately.

DATE: January 18 ,2016 ' %;c—M
R0 E c. LAMBERTH

United States District Judge